Title: To George Washington from George Clinton, 20 December 1777
From: Clinton, George
To: Washington, George



Dear Sir
Poughkeepsie [N.Y.] 20th December 1777

I was not honored with the Receipt of your Excellency’s Letter of the 3d Instant before Friday last—I am truely sensible that the Security of the North River is a Matter of the utmost Importance to the United States in the present War & that the Safety of this State in a more particular Manner depends upon it—It gives me real Concern therefore that so little has been yet done to effect it—Works are laid out & began to defend the Cheveaux De Frize & something done towards finishing & sinking such of them as were not compleated when the Enemy came up the River and these are the only Steps that have hitherto been taken.
When the Enemy left the River it was my Oppinion that as many of

the Troops from the Northern Department shoud be sent to reinforce the Grand Army under your Excellencys more immediate Command as cou’d be possibly spared. That no greater Number shou’d be left in this Quarter than what woud be barely sufficient to cover the Country which is more immediately exposed to the Ravages of the Enemy, to amuse them from sending large Reinforcements to General Howe & to carry on the Necessary Works for the Security of the River—One Brigade of Continental Troops with the Militia then in Service & such of this State as I shoud be able to call out I conceived fully sufficient for these Purposes—Two small New-Hampshire Militia Regiments which were sent down from the Northward by Genl Gates about 70 Connecticut Militia, and those of Colo. DuBois’s who escaped from Fort Montgomery—& a Regiment of Militia of this State were assigned for the Works. The rest of the Troops consisting of General Warner’s Brigade of Militia (which arrived earliest) General Parson’s Brigade and some Connecticut Militia were drawn off to King’s Street and the adjacent Neighbourhoods on the Sound under the immediate Command of General Putnam—It was late before the Militia from the Northward arrived, and they were worn out with the Fateigues of the Campaign and their long March hither—The Time for which they were engaged in the Service expired the first of this Month and of those of this State the 15th and while they were with us The Want of Tools & Materials was such as to prevent their being employed to any degree of Advantage—DuBois’s Regiment are the only Troops on the Spot at present which are by no Means sufficient to mount the Necessary Guards of Course the Works are entirely neglected.
The Resolutions of Congress of the 5th of November for regaining the Forts and Passes on Hudson’s River & securing the Communication thereof vested General Gates with such Ample Powers for drawing Supplies of Men & Materials from New-Jersey and the different States Eastward that something essential might yet have been done towards the Completion of this Important Business before the opening of the Spring would he take upon himself the Direction of it; But as (I understand) that Gentleman proposes taking his Seat at the Board of War agreable to his late Appointment those Resolutions as they apply to him particularly will loose their intended Effect, and tho I learn by a Letter I received from General Putnam accompanying that from your Excellency that he is directed to turn his Views in Future to this Object yet (however capable he may be for the Task) I fear he will fall short in the Execution of it unless he shall be able to command the same Aids at least which Genl Gates was impowered to do.
I am clearly of Oppinion that a strong Fortress ought to be erected either on the opposite Side of the Creek from where Fort Montgomery stood or at the West Point opposite Fort Constitution—The latter 

I prefer as the most defensible Ground and because the Navigation of the River there is more difficult & uncertain and the River something narrower than it is at the former Place—A new Chain shoud be procured (if possible) & with the Boom which is nearly compleated stretched across the River—This With a Floating Battery or two & some Gun Boats I am perswaded woud answer the purpose Effectually and in this oppinion I am confirmed as the Enemy chose to risque every Thing for the Reduction of Fort Montgomery rather than to attempt passing it with their Shipping while in our Possession—If the West Point shoud be the place fixed upon it might be of great Advantage to erect a small strong Work on the high Point on the opposite Shore a little above Fort Constitution.
As to the Management in this Department of which your Excellency desires my Sentiments, I am constrained to say (but I wish it may be considered as in Confidence) we have either been very unfortunate or it has not been as wise as might be wished. prudent Management of our small Force, in my humble Oppinion, woud have saved the Forts: tho’ perhaps with the far less Important Loss of the Continental Village. by loosing the Forts The Village fell of Course. it is true a few Stores were moved from thence & saved but I dare say not of equal Value with those losst at the Forts exclusive of the Shipping; besides, had we held the Forts we shoud have commanded the Navigation of the River and drove the Enemy to the necessity of attempting to relieve Burgoine (for it is Evident that this was their Intention) by Land in which Case it might have been in our Power by calling the Militia to our Assistance to have destroyed Clinton’s whole Army. Indeed without Opposition they coud not have effected a March In Season for the intended Purpose, and I am confident they never woud have attempted it—I never considered Peek’s Kill or the Village Ports of great Importance only as they stood connected with the Defences of the River, for without the latter the Enemy coud by landing above come in the Rear of the Former in which Case they must fall of Course (The Event has fully proven this) notwithstanding, the chief Part of this Department were kep[t] idle at Peek’s Kill and the Village, while the Forts were left without a sufficient Number of Men to carry on & compleat the Works or defend them.
If the Shipping had been properly man’d and this was often sollicited, the Congress at least might have been saved; and even after the Loss of the Forts by a prudent Disposition of the Force in this Quarter, which was soon greatly increased by the coming in of the Militia, Kingston might have been saved & the greater Part of the Misschief committed by the Enemy along the Shores of the River prevented—A Constant Intercourse which has been permitted between the Country & City by Flaggs has I fear been very Injurious, as well by frequently enabling 

the Enemy to learn our Strength as otherwise, without our being able to derive similar Advantages from such Correspondance—I have heard that there has been a Weekly exchange of News Papers with Govr Tryon & that the Printers Gaine & Loudon are permitted the like Liberty. The latter I have no doubt of. An over Share of Complaisance & Indulgence to the disafected (which tho arising from Principles of Benevolence and Humanity will always create Jealousies & unfavourable Suspicions especially among the Common People, and often even reach the Army) & shoud therefore be carefully avoided. in these Respects I cant help thinking there has been a want of Common Prudence—I have Taken the Liberty of hinting my Sentiments of these Matters to Genl Putnam, and I woud fain hope that there may be more Circumspection used in future.
The Legislature of this State is to meet at this Place the fifth of next Month. The variety of important Business to be propared for their Consideration and other Affairs of Government will employ so great a Part of my Time, that I should not be able to give that Attention to the Works for the Security of the River as their Importance and the Short Time in which they ought to be compleated require; But you may rest assured Sir that every Leisure Hour shall be faithfully devoted to them & my Advice and Assistance shall not for any Consideration be witheld from The Person who shall be entrusted with the Chief Direction of them. I have the Honor to be with the most sincere Esteem & Respect your Excellencys Most Obedt Servt

Geo. Clinton

